“* Case 5:20-cv-00751-D Document BOOK Filed oB&BRo Page 1 of 6

2281 239

STATE OF OKLAHOMA
KINGFISHER COUNTY
RECORDED OR FILED

962273 TNO JUN 12 A: OU
BKaAe Ppace ASS

JUDY GRELLNER
COUNTY CLERK

BY — Sh —_epury

 

LEASE

THIS LEASE entered into the 19 day of ADR/L 2009,
Between Anita Tarralbo, having a mailing address of 2803 Meyer Drive, El Reno, Oklahoma
73036, Donna Hoehner, having a mailing address of 1280 Penny Lane, El Reno, Oklahoma, ~
73036 and Todd Anthony Ward, having a mailing address of 10340 NW 39", Yukon, Oklahoma
73099, hereinafter called "Lessor," and PANHANDLE EASTERN PIPE LINE COMPANY LP,
Post Office Box 4967, Houston, Texas 77210-4967, a Delaware Limited Partnership, hereinafter
called "Lessee."

 

 

WITNESSETH:

THAT Lessor does hereby lease to Lessee, its successors and assigns for the term of ten
(10) years commencing on the 20th day of April, 2009, for the purposes hereinafter mentioned, a
tract of land in Kingfisher County, State of Oklahoma, described as follows:

A tract of land located in the Southwest Quarter (SW %) of Northwest Quarter (NW % )
of Section 9, Township 15 North, Range 5 West, of the Indian Meridian described as follows:
Beginning at the Southwest corner of the Northwest Quarter of Section 9, thence North along
section line a distance of 933.38 feet, thence East a distance of 933.38 feet, thence South a
distance of 933.38 feet to the Quarter Section Line, thence West along Quarter Section Line a
distance of 933.38 feet, to point of beginning, containing 20 acres, more or less.

_ Should lease be terminated, said premises are to be restored to as near as possible the
condition, in which it existed prior to lease.

Lessee shall have the right to construct, maintain, repair, replace thereon, and remove
therefrom such valves, meters, regulators, pipes, appurtenances and structures to house the same
as its operations from time to time may require, together with the full right of ingress and egress
to and from said premises, together with the right to authorize and permit any Company receiving
service from Lessee through Lessee's aforesaid facilities, to construct, maintain, repair, replace
thereon and remove therefrom such facilities of such Company as such Company may deem
necessary or desirable in connection with the rendition of service by Lessee to such Company.

when Recorded Mail To:

‘ame: { = , Sane Co.
Address: 80 Colle line °
“ity: Ooer 14 Are ,

 

 

we: KS bb 2 I\
on

?

Case 5:86;@4-00751-PA @ocument 11-1 Filed 08/28/20 Page 2 of 6

228] 236

In consideration of the rights hereby granted, Lessee agrees to pay as rent the sum of
Twelve Thousand Nine Hundred Dollars ($12,900.00) at the execution hereof, receipt whereof is
hereby acknowledged by the Lessor, and the sum of Twelve Thousand Nine Hundred Dollars
($12,900.00) annually in advance thereafter during the term of this lease, beginning one (1) year
from the commencement of said term.

Payment of all moneys becoming due hereunder may be paid as follows: Four Thousand
Three Hundred Dollars ($4,300.00) as One Third (1/3) Payment to Anita Tarralbo, 2803 Meyer
Drive, E] Reno, Oklahoma 73036; Four Thousand Three Hundred Dollars ($4,300.00) as One
Third (1/3") Payment to Donna Hoehner, 1280 Penny Lane, El Reno, Oklahoma 73036, and Four
Thousand Three Hundred Dollars ($4,300.00) as One Third (1/3) Payment to Todd Anthony
Ward, 10340 NW 39" , Yukon, Oklahoma 73099.

No change in ownership shall be binding on the Lessee until after actual notice to Lessee
and it has been furnished with the written conveyance or a certified copy thereof, and any rental
paid by Lessee to Lessor prior to receipt by Lessee of such actual notice of such conveyance as
herein provided for shall constitute full compliance with the rental obligations of Lessee
hereunder and shall in all respects be binding upon any grantee of Lessor failing to notify Lessee
in the manner provided herein of any such change of ownership.

Lessor acknowledges that the facilities to be operated and maintained by Lessee on the
leased premises are a part of Lessee’s interstate natural gas pipeline system installed, operated
and maintained pursuant to certificates of public convenience and necessity issued by the Federal
Energy Regulatory Commission (“FERC”) and are subject to the primary jurisdiction of the
FERC under the Natural Gas Act; and as a result, the facilities may not be lawfully removed by
Lessee at the end of the primary lease term. Lessor and Lessee agree that beginning six (6)
months prior to the end of the primary term of this lease; they will negotiate in good faith an
extension of the primary lease term and a fee for such extended lease period. In the event Lessor
and Lessee are unable to agree on a fee for the extended lease term, they agree to submit the
matter to a qualified neutral appraiser for a determination of the fair market lease value for the
leased premises for the extended lease term, and such appraisal shall become the fee payable by
Lessee to Lessor for the extended lease term; provided, that such fee shall not be lower than the
fee in effect on the last day of the primary term of the lease. Nothing herein shall be deemed as a
waiver by Lessee of any of its rights under applicable federal or state law, including the right of
eminent domain, in the event Lessor and Lessee are unable to agree on an extension of the lease.

In the event Lessee ceases to occupy said premises for the purpose above recited and
removes its property therefrom, said Lessee may terminate this lease by giving to Lessor ten days
notice in writing of its desire and intention by paying to the Lessor the sum of One Dollar ($1.00)
and releasing the same of record, if the same has been recorded. Thereupon Lessee shall be
released from and relieved of all liability and responsibility on account hereof, but no rent paid in
advance shall be rebated by reason of such termination.
Case 5:20-cv-00751-D Document 11-1 Filed 08/28/205@@He 3 of 6PAGE

2281 231

This agreement shall be binding upon the parties, their heirs, personal representatives,
successors and assigns.

LESSOR

 

Anita Tarralbo

 

Donna Hoe

“ZO gett IG

— Ly
Todd Anthony Ward

STATE OF OKLAHOMA _ )
)ss
COUNTY OF )

Before me, the undersigned authority, a Notary Public in and for said county and state, on
this day personally appeared Anita Tarralbo, known to me to be the person whose name is
subscribed to the foregoing instrument of writing, and acknowledged to me that they executed
the same for the purposes and consideration therein expressed.

In testimony whereof, I have hereunto subscribed my name and affixed my official seal,
on the day and year last above written.

 

Notary Public

My Commission expires
owt

2281 238

Cas®60K-cv-007BAGE Document 11-1 Filed 08/28/20 Page 4 of 6

This agreement shall be binding upon the parties, their heirs, personal representatives,
successors and assigns.

LESSOR:

Anita Tarralbo

Donne eo h ne

Donna Hoehner

Todd Anthony Ward
STATE OF OKLAHOMA)

SS
county or] a hema»

Before me, the undersigned authority, a Notary Public in and for said county and state, on
this day personally appeared Anita Tarralbo, known to me to be the person whose name is

subscribed to the foregoing instrument of writing, and acknowledged to me that they executed
the same for the purposes and consideration therein expressed.

In testimony whereof, I have hereunto subscribed my name and affixed my official seal,
on the day and year last above written.

O

WUE,
gn Ny,
otek b. aly,

~y x at be,
Sea
Notary Public

WMntttiyy
cm
CO
of
7) My

=

boaeet'
MOF O' Les
tiny

My Commission expires 02/ab/20! |
Case 5:20-cv-00751-D Document 11-1 Filed 08/28/20 Page 5 of 6

B00K PAGE
STATE OF OKLAHOMA _ )

2281 239
COUNTY or OY bho

Before me, the undersigned authority, a Notary Public in and for said county and state, on
this day personally appeared Donna Hoehner, known to me to be the person whose name is

subscribed to the foregoing instrument of writing, and acknowledged to me that they executed
the same for the purposes and consideration therein expressed.

In testimony whereof, I have hereunto subscribed my name and affixed my official seal,
on the day and year last above written.

 

ln
Ss Ly at Stee in,
LOA
f soroozrra 2
Wy LEXP. 03204 igi
“tan
My Commission Expires {QOS |.
STATE OF OKLAHOMA _ )
)ss
COUNTY OF DY ahomge

Before me, the undersigned authority, a Notary Public in and for said county and state, on
this day personally appeared Todd Anthony Ward, known to me to be the person whose name is

subscribed to the foregoing instrument of writing, and acknowledged to me that they executed
the same for the purposes and consideration therein expressed.

In testimony whereof, I have hereunto subscribed my name and affixed my official seal,
on the day and year last above written.

 

Notary Public
My Commission Expires:

Lease B-249

Cashion Compressor Station

This instrument prepared by John Grube, Panhandle Eastern Pipe Line LP, P O Box 4967,
Houston, TX 77210-4967
Case 5:20-cv-00751-D Document 11-1 Filed 08/28/20 Page 6 of 6
300K PAGE

228] 240

STATE OF OKLAHOMA _ )
)ss
COUNTY OF )

Before me, the undersigned authority, a Notary Public in and for said county and state, on
this day personally appeared Donna Hoehner, known to me to be the person whose name is
subscribed to the foregoing instrument of writing, and acknowledged to me that they executed
the same for the purposes and consideration therein expressed.

In testimony whereof, I have hereunto subscribed my name and affixed my official seal,
on the day and year last above written.

 

Notary Public

My Commission Expires:

STATE OF OKLAHOMA _ )
)ss

COUNTY Ojechan )

Before me, the undersigned authority, a Notary Public in and for said county and state, on
this day personally appeared Todd Anthony Ward, known to me to be the person whose name is
subscribed to the foregoing instrument of writing, and acknowledged to me that they executed
the same for the purposes and consideration therein expressed.

In testimony whereof, I have hereunto subscribed my name and affixed my official seal

on the day and year last above written.
(unde Noa!

Notary Public

My Commission Expires: 18) | = State of Oklahoma
y pires: ‘notary; _ KENDRA WOOD
\ PUBLIC; Commission #08002468

Sane” Expires: March 06, 2010

 

 

Lease B-249
Cashion Compressor Station

This instrument prepared by John Grube, Panhandle Eastern Pipe Line LP, P O Box 4967,
Houston, TX 77210-4967
